Exhibit 10.2

 

UTSTARCOM, INC.

 

CHANGE OF CONTROL/INVOLUNTARY TERMINATION SEVERANCE AGREEMENT

 

This Change of Control Severance Agreement (the “Agreement”) is made and entered
into effective as of September 6, 2005 (the “Effective Date”), by and between
Francis Barton (the “Employee”) and UTStarcom, Inc., a Delawarecorporation (the
“Company”).  Certain capitalized terms used in this Agreement are defined in
Section 1 below.

 

R E C I T A L S

 

A.                                   Employee is commencing his employment with
the Company in the capacity of Executive Vice President and Chief Financial
Officer, and the Company anticipates that Employee’s resposibilities with the
Company shall initially consist of managing and directing the Company’s global
finance and accounting employees.

 

B.                                     It is expected that the Company from time
to time will consider the possibility of a Change of Control.  The Board of
Directors of the Company (the “Board”) recognizes that such consideration can be
a distraction to the Employee and can cause the Employee to consider alternative
employment opportunities.

 

C.                                     The Board believes that it is in the best
interests of the Company and its shareholders to provide the Employee with an
incentive to continue his employment and to maximize the value of the Company
upon a Change of Control for the benefit of its shareholders.

 

D.                                    In order to provide the Employee with
enhanced financial security and sufficient encouragement to remain with the
Company notwithstanding the possibility of a Change of Control, the Board
believes that it is imperative to provide the Employee with certain severance
benefits upon the Employee’s termination of employment following a Change of
Control.

 

AGREEMENT

 

In consideration of the mutual covenants herein contained and the continued
employment of Employee by the Company, the parties agree as follows:

 


1.                                       DEFINITION OF TERMS.  THE FOLLOWING
TERMS REFERRED TO IN THIS AGREEMENT SHALL HAVE THE FOLLOWING MEANINGS:


 


(A)                                  CAUSE.  “CAUSE” SHALL MEAN (I) ANY ACT OF
PERSONAL DISHONESTY TAKEN BY THE EMPLOYEE IN CONNECTION WITH HIS
RESPONSIBILITIES AS AN EMPLOYEE WHICH IS INTENDED TO RESULT IN SUBSTANTIAL
PERSONAL ENRICHMENT OF THE EMPLOYEE,  (II) EMPLOYEE’S CONVICTION OF A FELONY
WHICH THE BOARD REASONABLY BELIEVES HAS HAD OR WILL HAVE A MATERIAL DETRIMENTAL
EFFECT ON THE COMPANY’S REPUTATION OR BUSINESS, (III) A WILLFUL ACT BY THE
EMPLOYEE WHICH CONSTITUTES MISCONDUCT AND IS INJURIOUS TO THE COMPANY, AND
(IV) CONTINUED WILLFUL VIOLATIONS BY THE EMPLOYEE OF THE EMPLOYEE’S OBLIGATIONS
TO THE COMPANY AFTER THERE HAS BEEN DELIVERED TO THE EMPLOYEE A WRITTEN DEMAND
FOR

 

--------------------------------------------------------------------------------


 


PERFORMANCE FROM THE COMPANY WHICH DESCRIBES THE BASIS FOR THE COMPANY’S BELIEF
THAT THE EMPLOYEE HAS NOT SUBSTANTIALLY PERFORMED HIS DUTIES.


 


(B)                                 CHANGE OF CONTROL.  “CHANGE OF CONTROL”
SHALL MEAN THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS:


 


(I)                       THE APPROVAL BY SHAREHOLDERS OF THE COMPANY OF A
MERGER OR CONSOLIDATION OF THE COMPANY WITH ANY OTHER CORPORATION, OTHER THAN A
MERGER OR CONSOLIDATION WHICH WOULD RESULT IN THE VOTING SECURITIES OF THE
COMPANY OUTSTANDING IMMEDIATELY PRIOR THERETO CONTINUING TO REPRESENT (EITHER BY
REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF THE
SURVIVING ENTITY) MORE THAN FIFTY PERCENT (50%) OF THE TOTAL VOTING POWER
REPRESENTED BY THE VOTING SECURITIES OF THE COMPANY OR SUCH SURVIVING ENTITY
OUTSTANDING IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION;


 


(II)                    THE APPROVAL BY THE SHAREHOLDERS OF THE COMPANY OF A
PLAN OF COMPLETE LIQUIDATION OF THE COMPANY OR AN AGREEMENT FOR THE SALE OR
DISPOSITION BY THE COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS;


 


(III)                 ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS 13(D) AND
14(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED) BECOMING THE
“BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER SAID ACT), DIRECTLY OR
INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING 50% OR MORE OF THE TOTAL
VOTING POWER REPRESENTED BY THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES; OR


 


(IV)                A CHANGE IN THE COMPOSITION OF THE BOARD, AS A RESULT OF
WHICH FEWER THAN A MAJORITY OF THE DIRECTORS ARE INCUMBENT DIRECTORS. 
“INCUMBENT DIRECTORS” SHALL MEAN DIRECTORS WHO EITHER (A) ARE DIRECTORS OF THE
COMPANY AS OF THE DATE HEREOF, OR (B) ARE ELECTED, OR NOMINATED FOR ELECTION, TO
THE BOARD WITH THE AFFIRMATIVE VOTES OF AT LEAST A MAJORITY OF THOSE DIRECTORS
WHOSE ELECTION OR NOMINATION WAS NOT IN CONNECTION WITH ANY TRANSACTIONS
DESCRIBED IN SUBSECTIONS (I), (II), OR (III) OR IN CONNECTION WITH AN ACTUAL OR
THREATENED PROXY CONTEST RELATING TO THE ELECTION OF DIRECTORS OF THE COMPANY.


 


(C)                                  CHANGE IN CONTROL INVOLUNTARY TERMINATION. 
“CHANGE IN CONTROL INVOLUNTARY TERMINATION” SHALL MEAN (I) WITHOUT THE
EMPLOYEE’S EXPRESS WRITTEN CONSENT, A SIGNIFICANT REDUCTION OF THE EMPLOYEE’S
DUTIES, POSITION OR RESPONSIBILITIES RELATIVE TO THE EMPLOYEE’S DUTIES, POSITION
OR RESPONSIBILITIES IN EFFECT IMMEDIATELY PRIOR TO SUCH REDUCTION, OR THE
REMOVAL OF THE EMPLOYEE FROM SUCH POSITION, DUTIES AND RESPONSIBILITIES, UNLESS
THE EMPLOYEE IS PROVIDED WITH COMPARABLE DUTIES, POSITION AND RESPONSIBILITIES;
PROVIDED, HOWEVER, THAT A REDUCTION IN DUTIES, POSITION OR RESPONSIBILITIES
SOLELY BY VIRTUE OF THE COMPANY BEING ACQUIRED AND MADE PART OF A LARGER ENTITY
SHALL NOT CONSTITUTE A “CHANGE IN CONTROL INVOLUNTARY TERMINATION;” (II) WITHOUT
THE EMPLOYEE’S EXPRESS WRITTEN CONSENT, A SUBSTANTIAL REDUCTION, WITHOUT GOOD
BUSINESS REASONS, OF THE FACILITIES AND PERQUISITES (INCLUDING OFFICE SPACE AND
LOCATION) AVAILABLE TO THE EMPLOYEE IMMEDIATELY PRIOR TO SUCH REDUCTION; (III) A
REDUCTION BY THE COMPANY OF THE EMPLOYEE’S BASE SALARY AS IN EFFECT IMMEDIATELY
PRIOR TO SUCH REDUCTION; (IV) A MATERIAL REDUCTION BY THE COMPANY IN THE KIND OR
LEVEL OF EMPLOYEE BENEFITS TO WHICH THE EMPLOYEE IS ENTITLED IMMEDIATELY PRIOR
TO SUCH REDUCTION WITH THE RESULT THAT THE EMPLOYEE’S OVERALL BENEFITS PACKAGE
IS SIGNIFICANTLY REDUCED; (V) WITHOUT THE EMPLOYEE’S EXPRESS

 

2

--------------------------------------------------------------------------------


 


WRITTEN CONSENT, THE RELOCATION OF THE EMPLOYEE TO A FACILITY OR A LOCATION MORE
THAN FIFTY (50) MILES FROM HIS CURRENT LOCATION; (VI) ANY PURPORTED TERMINATION
OF THE EMPLOYEE BY THE COMPANY WHICH IS NOT EFFECTED FOR CAUSE OR FOR WHICH THE
GROUNDS RELIED UPON ARE NOT VALID; OR (VII) THE FAILURE OF THE COMPANY TO OBTAIN
THE ASSUMPTION OF THIS AGREEMENT BY ANY SUCCESSORS CONTEMPLATED IN SECTION 6
BELOW.


 


(D)                                 REGULAR INVOLUNTARY TERMINATION.  “REGULAR
INVOLUNTARY TERMINATION” SHALL MEAN ANY TERMINATION (OTHER THAN A TERMINATION
FOR CAUSE) OF THE EMPLOYEE BY THE COMPANY WHICH IS NOT WITHIN TWELVE (12) MONTHS
AFTER A CHANGE IN CONTROL.


 


(E)                                  TERMINATION DATE.  “TERMINATION DATE” SHALL
MEAN THE EFFECTIVE DATE OF ANY NOTICE OF TERMINATION DELIVERED BY ONE PARTY TO
THE OTHER HEREUNDER.


 


2.                                       TERM OF AGREEMENT.  THIS AGREEMENT WILL
HAVE A TERM OF THREE (3) YEARS COMMENCING ON THE EFFECTIVE DATE.  FOLLOWING THE
EXPIRATION OF THE THREE-YEAR TERM, THE EMPLOYEE AND THE COMPANY MAY, BUT ARE NOT
OBLIGATED TO, ENTER INTO A NEW AGREEMENT.  IF EMPLOYEE’S EMPLOYMENT CONTINUES
FOLLOWING THE EXPIRATION OF THE THREE-YEAR TERM, AND THE COMPANY AND EMPLOYEE DO
NOT ENTER INTO A NEW AGREEMENT, EMPLOYEE’S THEN CURRENT BENEFITS ARRANGEMENTS
SHALL CONTINUE IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNTIL THE PARTIES
AGREE OTHERWISE.


 


3.                                       AT-WILL EMPLOYMENT.  THE COMPANY AND
THE EMPLOYEE ACKNOWLEDGE THAT SUBJECT TO THE PROVISIONS OF THIS AGREEMENT, THE
EMPLOYEE’S EMPLOYMENT IS AND SHALL CONTINUE TO BE AT-WILL, AS DEFINED UNDER
APPLICABLE LAW.  IF THE EMPLOYEE’S EMPLOYMENT TERMINATES FOR ANY REASON, THE
EMPLOYEE SHALL NOT BE ENTITLED TO ANY PAYMENTS, BENEFITS, DAMAGES, AWARDS OR
COMPENSATION OTHER THAN AS PROVIDED BY THIS AGREEMENT, OR AS MAY OTHERWISE BE
ESTABLISHED UNDER THE COMPANY’S THEN EXISTING EMPLOYEE BENEFIT PLANS OR POLICIES
AT THE TIME OF TERMINATION.


 


4.                                       SEVERANCE BENEFITS.


 


(A)                                  TERMINATION FOLLOWING A CHANGE OF CONTROL. 
IF THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY TERMINATES AS A RESULT OF A CHANGE
IN CONTROL INVOLUNTARY TERMINATION AT ANY TIME WITHIN TWELVE (12) MONTHS AFTER A
CHANGE OF CONTROL, EMPLOYEE SHALL BE ENTITLED TO THE FOLLOWING SEVERANCE
BENEFITS:


 


(I)                       TWENTY-FOUR (24) MONTHS OF EMPLOYEE’S BASE SALARY AS
IN EFFECT AS OF THE DATE OF SUCH TERMINATION, LESS APPLICABLE WITHHOLDING,
PAYABLE IN A LUMP SUM WITHIN THIRTY (30) DAYS OF THE INVOLUNTARY TERMINATION;


 


(II)                    ONE HUNDRED PERCENT (100%) OF EMPLOYEE’S BONUS FOR THE
YEAR IN WHICH THE TERMINATION OCCURS;


 


(III)                 ALL STOCK OPTIONS AND SHARE PURCHASE RIGHTS GRANTED BY THE
COMPANY TO THE EMPLOYEE PRIOR TO THE CHANGE OF CONTROL SHALL BECOME FULLY VESTED
AND EXERCISABLE AS OF THE DATE OF THE TERMINATION TO THE EXTENT SUCH STOCK
OPTIONS AND SHARE PURCHASE RIGHTS ARE OUTSTANDING AND UNEXERCISABLE AT THE TIME
OF SUCH TERMINATION AND ALL STOCK SUBJECT TO A RIGHT OF REPURCHASE BY THE

 

3

--------------------------------------------------------------------------------


 


COMPANY (OR ITS SUCCESSOR) THAT WAS PURCHASED PRIOR TO THE CHANGE OF CONTROL
SHALL HAVE SUCH RIGHT OF REPURCHASE LAPSE WITH RESPECT TO ALL OF THE SHARES;


 


(IV)                THE SAME LEVEL OF HEALTH (I.E., MEDICAL, VISION AND DENTAL)
COVERAGE AND BENEFITS AS IN EFFECT FOR THE EMPLOYEE ON THE DAY IMMEDIATELY
PRECEDING THE DAY OF THE EMPLOYEE’S TERMINATION OF EMPLOYMENT; PROVIDED,
HOWEVER, THAT (I) THE EMPLOYEE CONSTITUTES A QUALIFIED BENEFICIARY, AS DEFINED
IN SECTION 4980B(G)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED; AND 
(II) EMPLOYEE ELECTS CONTINUATION COVERAGE PURSUANT TO THE CONSOLIDATED OMNIBUS
BUDGET RECONCILIATION ACT OF 1985, AS AMENDED (“COBRA”), WITHIN THE TIME PERIOD
PRESCRIBED PURSUANT TO COBRA.  THE COMPANY SHALL CONTINUE TO PROVIDE EMPLOYEE
WITH HEALTH COVERAGE UNTIL THE EARLIER OF (I) THE DATE EMPLOYEE IS NO LONGER
ELIGIBLE TO RECEIVE CONTINUATION COVERAGE PURSUANT TO COBRA, OR (II) TWELVE (12)
MONTHS FROM THE TERMINATION DATE.


 


(B)                                 TERMINATION APART FROM A CHANGE OF CONTROL. 
IF THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY TERMINATES AS A RESULT OF A
REGULAR INVOLUNTARY TERMINATION DURING THE TERM OF THIS AGREEMENT, THEN THE
EMPLOYEE SHALL BE ENTITLED TO THE FOLLOWING SEVERANCE BENEFITS:


 


(I)                       TWELVE (12) MONTHS OF EMPLOYEE’S BASE SALARY AS IN
EFFECT AS OF THE DATE OF SUCH TERMINATION, LESS APPLICABLE WITHHOLDING, PAYABLE
IN A LUMP SUM WITHIN THIRTY (30) DAYS OF THE REGULAR INVOLUNTARY TERMINATION;


 


(II)                    ONE HUNDRED PERCENT (100%) OF EMPLOYEE’S BONUS FOR THE
YEAR IN WHICH THE REGULAR INVOLUNTARY TERMINATION OCCURS;


 


(III)                 CONTINUED VESTING IN COMPANY STOCK OPTIONS AND SHARE
PURCHASE RIGHTS GRANTED TO THE EMPLOYEE PRIOR TO THE DATE OF THE REGULAR
INVOLUNTARY TERMINATION, FOR A PERIOD OF TWELVE (12) MONTHS FROM THE DATE OF THE
REGULAR INVOLUNTARY TERMINATION, WITH THE RIGHT TO EXERCISE SAID STOCK OPTIONS
AND SHARE PURCHASE RIGHTS WITHIN NINETY (90) DAYS FROM THE END OF SAID
TWELVE-MONTH PERIOD.


 


(C)                                  TERMINATION APART FROM A CHANGE OF CONTROL
OR REGULAR INVOLUNTARY TERMINATION.  FOR AVOIDANCE OF DOUBT, IF THE EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY TERMINATES AS A RESULT OF CAUSE, THEN THE EMPLOYEE
SHALL NOT BE ENTITLED TO RECEIVE SEVERANCE OR OTHER BENEFITS HEREUNDER, BUT MAY
BE ELIGIBLE FOR THOSE BENEFITS (IF ANY) AS MAY THEN BE ESTABLISHED UNDER THE
COMPANY’S THEN EXISTING SEVERANCE AND BENEFITS PLANS AND POLICIES AT THE TIME OF
SUCH TERMINATION.


 


(D)                                 ACCRUED WAGES AND VACATION; EXPENSES. 
WITHOUT REGARD TO THE REASON FOR, OR THE TIMING OF, EMPLOYEE’S TERMINATION OF
EMPLOYMENT:  (I) THE COMPANY SHALL PAY THE EMPLOYEE ANY UNPAID BASE SALARY DUE
FOR PERIODS PRIOR TO THE TERMINATION DATE; (II) THE COMPANY SHALL PAY THE
EMPLOYEE ALL OF THE EMPLOYEE’S ACCRUED AND UNUSED VACATION THROUGH THE
TERMINATION DATE; AND (III) FOLLOWING SUBMISSION OF PROPER EXPENSE REPORTS BY
THE EMPLOYEE, THE COMPANY SHALL REIMBURSE THE EMPLOYEE FOR ALL EXPENSES
REASONABLY AND NECESSARILY INCURRED BY THE EMPLOYEE IN CONNECTION WITH THE
BUSINESS OF THE COMPANY PRIOR TO THE TERMINATION DATE.  THESE PAYMENTS SHALL BE
MADE PROMPTLY UPON TERMINATION AND WITHIN THE PERIOD OF TIME MANDATED BY LAW.

 

4

--------------------------------------------------------------------------------


 


5.                                       LIMITATION ON PAYMENTS.  IN THE EVENT
THAT THE SEVERANCE AND OTHER BENEFITS PROVIDED FOR IN THIS AGREEMENT OR
OTHERWISE PAYABLE TO THE EMPLOYEE (I) CONSTITUTE “PARACHUTE PAYMENTS” WITHIN THE
MEANING OF SECTION 280G OF THE CODE, AND (II) WOULD BE SUBJECT TO THE EXCISE TAX
IMPOSED BY SECTION 4999 OF THE CODE (THE “EXCISE TAX”), THEN EMPLOYEE’S BENEFITS
UNDER THIS AGREEMENT SHALL BE EITHER


 


(A)                                  DELIVERED IN FULL, OR


 


(B)                                 DELIVERED AS TO SUCH LESSER EXTENT WHICH
WOULD RESULT IN NO PORTION OF SUCH BENEFITS BEING SUBJECT TO THE EXCISE TAX,


 


WHICHEVER OF THE FOREGOING AMOUNTS, TAKING INTO ACCOUNT THE APPLICABLE FEDERAL,
STATE AND LOCAL INCOME TAXES AND THE EXCISE TAX, RESULTS IN THE RECEIPT BY
EMPLOYEE ON AN AFTER-TAX BASIS, OF THE GREATEST AMOUNT OF BENEFITS,
NOTWITHSTANDING THAT ALL OR SOME PORTION OF SUCH BENEFITS MAY BE TAXABLE UNDER
SECTION 4999 OF THE CODE.


 

Unless the Company and the Employee otherwise agree in writing, any
determination required under this Section shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Employee and the Company
for all purposes.  For purposes of making the calculations required by this
Section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Section 280G and 4999 of the
Code.  The Company and the Employee shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section.  The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section.

 


6.                                       SUCCESSORS.


 


(A)                                  COMPANY’S SUCCESSORS.  ANY SUCCESSOR TO THE
COMPANY (WHETHER DIRECT OR INDIRECT AND WHETHER BY PURCHASE, LEASE, MERGER,
CONSOLIDATION, LIQUIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S BUSINESS AND/OR ASSETS SHALL ASSUME THE COMPANY’S OBLIGATIONS UNDER
THIS AGREEMENT AND AGREE EXPRESSLY TO PERFORM THE COMPANY’S OBLIGATIONS UNDER
THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT AS THE COMPANY WOULD BE
REQUIRED TO PERFORM SUCH OBLIGATIONS IN THE ABSENCE OF A SUCCESSION.  FOR ALL
PURPOSES UNDER THIS AGREEMENT, THE TERM “COMPANY” SHALL INCLUDE ANY SUCCESSOR TO
THE COMPANY’S BUSINESS AND/OR ASSETS WHICH EXECUTES AND DELIVERS THE ASSUMPTION
AGREEMENT DESCRIBED IN THIS SUBSECTION (A) OR WHICH BECOMES BOUND BY THE TERMS
OF THIS AGREEMENT BY OPERATION OF LAW.


 


(B)                                 EMPLOYEE’S SUCCESSORS.    WITHOUT THE
WRITTEN CONSENT OF THE COMPANY, EMPLOYEE SHALL NOT ASSIGN OR TRANSFER THIS
AGREEMENT OR ANY RIGHT OR OBLIGATION UNDER THIS AGREEMENT TO ANY OTHER PERSON OR
ENTITY. NOTWITHSTANDING THE FOREGOING, THE TERMS OF THIS AGREEMENT AND ALL
RIGHTS OF EMPLOYEE HEREUNDER SHALL INURE TO THE BENEFIT OF, AND BE ENFORCEABLE
BY, EMPLOYEE’S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS,
SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND LEGATEES.

 

5

--------------------------------------------------------------------------------


 


7.                                       NOTICES.


 


(A)                                  GENERAL.  NOTICES AND ALL OTHER
COMMUNICATIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN DULY GIVEN WHEN PERSONALLY DELIVERED OR WHEN MAILED BY U.S.
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED AND POSTAGE PREPAID.  IN
THE CASE OF THE EMPLOYEE, MAILED NOTICES SHALL BE ADDRESSED TO HIM AT THE HOME
ADDRESS WHICH HE MOST RECENTLY COMMUNICATED TO THE COMPANY IN WRITING.  IN THE
CASE OF THE COMPANY, MAILED NOTICES SHALL BE ADDRESSED TO ITS CORPORATE
HEADQUARTERS, AND ALL NOTICES SHALL BE DIRECTED TO THE ATTENTION OF ITS
SECRETARY.


 


(B)                                 NOTICE OF TERMINATION.  ANY TERMINATION BY
THE COMPANY FOR CAUSE OR BY THE EMPLOYEE AS A RESULT OF A VOLUNTARY RESIGNATION
OR AN INVOLUNTARY TERMINATION SHALL BE COMMUNICATED BY A NOTICE OF TERMINATION
TO THE OTHER PARTY HERETO GIVEN IN ACCORDANCE WITH THIS SECTION.  SUCH NOTICE
SHALL INDICATE THE SPECIFIC TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON,
SHALL SET FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED TO
PROVIDE A BASIS FOR TERMINATION UNDER THE PROVISION SO INDICATED, AND SHALL
SPECIFY THE TERMINATION DATE (WHICH SHALL BE NOT MORE THAN 30 DAYS AFTER THE
GIVING OF SUCH NOTICE).  THE FAILURE BY THE EMPLOYEE TO INCLUDE IN THE NOTICE
ANY FACT OR CIRCUMSTANCE WHICH CONTRIBUTES TO A SHOWING OF INVOLUNTARY
TERMINATION SHALL NOT WAIVE ANY RIGHT OF THE EMPLOYEE HEREUNDER OR PRECLUDE THE
EMPLOYEE FROM ASSERTING SUCH FACT OR CIRCUMSTANCE IN ENFORCING HIS RIGHTS
HEREUNDER.


 


8.                                       ARBITRATION.


 


(A)                                  ANY DISPUTE OR CONTROVERSY ARISING OUT OF,
RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH, OR TERMINATION THEREOF, SHALL BE
SETTLED BY BINDING ARBITRATION TO BE HELD IN SANTA CLARA COUNTY, CALIFORNIA, IN
ACCORDANCE WITH THE NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES
THEN IN EFFECT OF THE AMERICAN ARBITRATION ASSOCIATION (THE “RULES”).  THE
ARBITRATOR MAY GRANT INJUNCTIONS OR OTHER RELIEF IN SUCH DISPUTE OR
CONTROVERSY.  THE DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE AND
BINDING ON THE PARTIES TO THE ARBITRATION.  JUDGMENT MAY BE ENTERED ON THE
ARBITRATOR’S DECISION IN ANY COURT HAVING JURISDICTION.


 


(B)                                 THE ARBITRATOR(S) SHALL APPLY CALIFORNIA LAW
TO THE MERITS OF ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO CONFLICTS OF LAW
RULES.  THE ARBITRATION PROCEEDINGS SHALL BE GOVERNED BY FEDERAL ARBITRATION LAW
AND BY THE RULES, WITHOUT REFERENCE TO STATE ARBITRATION LAW.  EMPLOYEE HEREBY
CONSENTS TO THE PERSONAL JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN
CALIFORNIA FOR ANY ACTION OR PROCEEDING ARISING FROM OR RELATING TO THIS
AGREEMENT OR RELATING TO ANY ARBITRATION IN WHICH THE PARTIES ARE PARTICIPANTS.


 


(C)                                  EMPLOYEE UNDERSTANDS THAT NOTHING IN THIS
SECTION MODIFIES EMPLOYEE’S AT-WILL EMPLOYMENT STATUS.  EITHER EMPLOYEE OR THE
COMPANY CAN TERMINATE THE EMPLOYMENT RELATIONSHIP AT ANY TIME, WITH OR WITHOUT
CAUSE.


 


(D)                                 EMPLOYEE HAS READ AND UNDERSTANDS THIS
SECTION, WHICH DISCUSSES ARBITRATION.  EMPLOYEE UNDERSTANDS THAT SUBMITTING ANY

 

6

--------------------------------------------------------------------------------


 


CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE
INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION
THEREOF TO BINDING ARBITRATION, CONSTITUTES A WAIVER OF EMPLOYEE’S RIGHT TO A
JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS
OF THE EMPLOYER/EMPLOYEE RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, THE
FOLLOWING CLAIMS:


 


(I)                       ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF
EMPLOYMENT; BREACH OF CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT
OF GOOD FAITH AND FAIR DEALING, BOTH EXPRESS AND IMPLIED; NEGLIGENT OR
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS; NEGLIGENT OR INTENTIONAL
MISREPRESENTATION; NEGLIGENT OR INTENTIONAL INTERFERENCE WITH CONTRACT OR
PROSPECTIVE ECONOMIC ADVANTAGE; AND DEFAMATION.


 


(II)                    ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR
MUNICIPAL STATUTE, INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS
ACT OF 1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR
STANDARDS ACT, THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND LABOR CODE
SECTION 201, ET SEQ;


 


(III)                 ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND
REGULATIONS RELATING TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.


 


9.                                       MISCELLANEOUS PROVISIONS.


 


(A)                                  NO DUTY TO MITIGATE.  THE EMPLOYEE SHALL
NOT BE REQUIRED TO MITIGATE THE AMOUNT OF ANY PAYMENT CONTEMPLATED BY THIS
AGREEMENT, NOR SHALL ANY SUCH PAYMENT BE REDUCED BY ANY EARNINGS THAT THE
EMPLOYEE MAY RECEIVE FROM ANY OTHER SOURCE.


 


(B)                                 WAIVER.  NO PROVISION OF THIS AGREEMENT MAY
BE MODIFIED, WAIVED OR DISCHARGED UNLESS THE MODIFICATION, WAIVER OR DISCHARGE
IS AGREED TO IN WRITING AND SIGNED BY THE EMPLOYEE AND BY AN AUTHORIZED OFFICER
OF THE COMPANY (OTHER THAN THE EMPLOYEE).  NO WAIVER BY EITHER PARTY OF ANY
BREACH OF, OR OF COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT
BY THE OTHER PARTY SHALL BE CONSIDERED A WAIVER OF ANY OTHER CONDITION OR
PROVISION OR OF THE SAME CONDITION OR PROVISION AT ANOTHER TIME.


 


(C)                                  INTEGRATION.  THIS AGREEMENT AND ANY
OUTSTANDING STOCK OPTION AGREEMENTS AND RESTRICTED STOCK PURCHASE AGREEMENTS
REFERENCED HEREIN REPRESENT THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE
PARTIES AS TO THE SUBJECT MATTER HEREIN AND SUPERSEDE ALL PRIOR OR
CONTEMPORANEOUS AGREEMENTS, WHETHER WRITTEN OR ORAL, WITH RESPECT TO THIS
AGREEMENT AND ANY STOCK OPTION AGREEMENT OR RESTRICTED STOCK PURCHASE AGREEMENT.

 

7

--------------------------------------------------------------------------------


 


(D)                                 CHOICE OF LAW.  THE VALIDITY,
INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED
BY THE INTERNAL SUBSTANTIVE LAWS, BUT NOT THE CONFLICTS OF LAW RULES, OF THE
STATE OF CALIFORNIA.


 


(E)                                  SEVERABILITY.  THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION OR PROVISIONS OF THIS AGREEMENT SHALL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION HEREOF, WHICH SHALL
REMAIN IN FULL FORCE AND EFFECT.


 


(F)                                    EMPLOYMENT TAXES.  ALL PAYMENTS MADE
PURSUANT TO THIS AGREEMENT SHALL BE SUBJECT TO WITHHOLDING OF APPLICABLE INCOME
AND EMPLOYMENT TAXES.


 


(G)                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

8

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, EACH OF THE PARTIES HAS EXECUTED THIS AGREEMENT, IN THE CASE
OF THE COMPANY BY ITS DULY AUTHORIZED OFFICER, AS OF THE DAY AND YEAR FIRST
ABOVE WRITTEN.


 

COMPANY:

 

UTSTARCOM, INC.

 

 

 

 

 

By:

/s/ Russell L. Boltwood

 

 

 

 

 

Title:

General Counsel

 

 

 

 

 

 

EMPLOYEE:

 

/s/ Francis P. Barton

 

 

Signature

 

 

 

 

 

Francis P. Barton

 

 

Printed Name

 

9

--------------------------------------------------------------------------------